      Case 2:20-cv-00385-JAM-DB Document 14 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                   No. 2:20-cv-0385 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    SUSAN PERRY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On April 24, 2020, plaintiff filed a first amended complaint. (ECF No. 11.) In a screening

19   order filed on May 11, 2020, this court found plaintiff stated a cognizable claim against one

20   defendant and gave plaintiff sixty days to either inform the court that he wishes to proceed on that

21   one claim or to file a second amended complaint. (ECF No. 12.)

22          On May 18, 2020, the court received a second copy of plaintiff’s first amended complaint.

23   (ECF No. 13.) While it is identified on the docket as a second amended complaint, it is, in fact,

24   identical to plaintiff’s April 24 first amended complaint. The court assumes it was filed in error.

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:20-cv-00385-JAM-DB Document 14 Filed 06/02/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s filing of May 18, 2020 (ECF No.

 2   13) be stricken from the docket.

 3   Dated: June 1, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/love0385.sac strk

18

19

20
21

22

23

24

25

26
27

28
                                                    2
